Citation Nr: 1614433	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  96-04 663	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for multiple chemical sensitivity (claimed as a blood disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 and August 1990 to August 1991 with additional service in the United States Air Force Reserve.  The Veteran died in May 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 1995 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before a Veterans Law Judge in September 1997.  A transcript of the hearing is of record.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In July 2011, the Board issued a decision that denied entitlement to service connection for multiple chemical sensitivity (claimed as a blood disorder).  Subsequently, in August 2011, the Board received notice that the Veteran had died in May 2011.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  Since the Veteran died prior to issuance of the Board's July 2011 decision on this matter, that decision must be vacated.  
Accordingly, the July 2011 Board decision addressing the issue of multiple chemical sensitivity (claimed as a blood disorder) is vacated.




	                        ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


